UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-1775


TIMOTHY E. DAVIS,

                   Plaintiff - Appellant,

             v.

SAMUEL I. WHITE, P.C.; WELLS FARGO BANK, N.A.,

                   Defendants – Appellees,

             and

UNIVERSAL COMPOSITION SERVICES, LLC; ALTAF U. KHAN,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00036-CMH-JFA)


Submitted: March 30, 2017                                    Decided: April 12, 2017


Before SHEDD and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard E. Goodman, David Ludwig, DUNLAP BENNETT & LUDWIG, PLLC,
Vienna, Virginia; Roger C. Simmons, Shawn P. Cavenee, Christopher F. deBettencourt,
GORDON & SIMMONS, LLC, Frederick, Maryland, for Appellant. Mary C. Zinsner, S.
Mohsin Reza, TROUTMAN SANDERS LLP, Tysons Corner, Virginia; Allison Melton,
TROUTMAN SANDERS LLP, Virginia Beach, Virginia; Lisa Hudson Kim, SAMUEL I.
WHITE, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Timothy E. Davis appeals from the district court’s order dismissing his amended

complaint in which he raised numerous claims arising out of the foreclosure on his

property. We have reviewed the record included on appeal, as well as the parties’ briefs,

and find no error in the district court’s dismissal of Davis’ claims. Specifically, we find

no merit to Davis’ claims asserting breach of fiduciary duty or breach of contract under

Virginia law; nor do we find an actionable claim under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 (2012). Therefore we affirm for the reasons stated by the district

court. Davis v. Samuel I. White, P.C., No. 1:16-cv-00036-CMH-JFA (E.D. Va. June 10,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3